Exhibit 10.24(f)
TRW AUTOMOTIVE HOLDINGS CORP.
2003 STOCK INCENTIVE PLAN
GENERAL
RESTRICTED STOCK UNIT AGREEMENT
          THIS AGREEMENT, is made effective as of ____ _,200[ ] (the “Grant
Date”), between TRW Automotive Holdings Corp. (the “Company”) and ___________
(the “Participant”).
R E C I T A L S:
          WHEREAS, the Company has adopted the Plan (as defined below), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
          WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that the Participant be granted the
Restricted Stock Units provided for herein pursuant to the Plan and the terms
set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:
          1. Definitions. Whenever the following terms are used in this
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
          (a) “Plan” means the TRW Automotive Holdings Corp. 2003 Stock
Incentive Plan, as the same may be amended, supplemented or modified from time
to time.
          (b) “Restricted Stock Unit” means the unfunded, unsecured right of the
Participant to receive a share of the Company’s common stock, par value $0.01
per share (the “Shares”).
          2. Grant of Restricted Stock Units; Dividends. The Company hereby
grants to the Participant, subject to the terms and conditions of this Agreement
and the Plan, _____________________ (____) Restricted Stock Units. The
Participant shall not possess any voting rights in Shares in respect of the
Restricted Stock Units until such Restricted Stock Units have been distributed
to the Participant in the form of Shares. In addition, if dividends are declared
and paid by the Company during the period in which the Restricted Stock Units
are outstanding (the “Dividends”), then on each date on which Shares are
delivered to the Participant in respect of the Restricted Stock Units pursuant
to Sections 3(a) or 3(b), Participant shall also be paid an amount in cash (in
the case of a cash dividend declared and paid by the Company) or distributed a
number of Shares (in the case of a stock dividend declared and paid by the
Company), in each case equal to the aggregate dividends that would have been
paid to the

 



--------------------------------------------------------------------------------



 



Participant if the Restricted Stock Units with respect to which the Shares are
being delivered had in fact been Shares during the period in which the dividends
were paid.
          3. Delivery of Shares Underlying the Restricted Stock Units.
          (a) In General. Subject to Sections 3(b), 3(c) and 3(d), commencing on
the first anniversary of the Grant Date and continuing on each of the second and
third anniversaries of the Grant Date, the Company shall issue or cause there to
be transferred to the Participant a number of Shares equal to one third of the
aggregate number of Restricted Stock Units granted to the Participant under this
Agreement.
          (b) Change of Control. Notwithstanding the foregoing, upon a Change of
Control, the Company shall issue or cause there to be transferred, to the extent
not previously issued, transferred, cancelled or forfeited in accordance with
this Section 3, to the Participant a number of Shares equal to the aggregate
number of Restricted Stock Units granted to the Participant under this
Agreement.
          (c) Cancellation of Restricted Stock Units. Upon the issuance or
transfer of Shares in accordance with this Section 3, a number of Restricted
Stock Units equal to the number of Shares issued or transferred to the
Participant shall be cancelled.
          (d) Termination of Employment. If the Participant ceases to be
employed by the Company or one of the Company’s Subsidiaries for any reason, the
Restricted Stock Units, and any corresponding Dividends, shall be immediately
and automatically canceled by the Company without any payment or other
consideration and without notice or any other action by the Company.
          (e) Registration or Qualification. Notwithstanding any other provision
of the Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, a Share to which a Restricted Stock Unit relates
may not be delivered prior to the completion of any registration or
qualification of the Restricted Stock Units or the Shares to which they relate
under applicable state and federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange that the
Committee shall in its sole reasonable discretion determine to be necessary or
advisable.
          (f) Certificates. As soon as practicable following the delivery date
of the Shares subject to the Restricted Stock Units, the Company shall cause
such Shares to be evidenced by certificates in the Participant’s name. However,
the Company shall not be liable to the Participant for damages relating to any
delays in so causing such Shares to be evidenced by certificates in the
Participant’s name, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.
          4. Legend on Certificates. The certificates representing the Shares
issued or transferred to the Participant in respect of the Restricted Stock
Units shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws or the Company’s Certificate of Incorporation and Bylaws, and the
Committee may

 



--------------------------------------------------------------------------------



 



cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
          5. Transferability. Unless otherwise determined by the Committee, a
Restricted Stock Unit may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
          6. Withholding. The Company or its Affiliate shall have the right to
withhold from any payment due or transfer made with respect to the Restricted
Stock Unit, any applicable withholding taxes in respect of the Restricted Stock
Unit or the Shares to which they relate or any payment or transfer with respect
to the Restricted Stock Unit or under the Plan and to take such action as may be
necessary at the option of the Company to satisfy all obligations for the
payment of such taxes.
          7. Securities Laws. Upon the acquisition of any Shares delivered in
respect of the Restricted Stock Units pursuant to Sections 3(a) and 3(b), the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
          8. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
          9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.
          10. Restricted Stock Units Subject to the Plan. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Restricted Stock Units and any Shares
delivered in respect thereto are subject to the Plan. The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
          11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile or electronic
image scan shall be deemed for all purposes as constituting good and valid
execution and delivery of this Agreement by such party.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto as of the date first above written.

            TRW AUTOMOTIVE HOLDINGS CORP.
      By           Its             

                        Participant           

 